Citation Nr: 0732844	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  01-02 278	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart condition.

3.  Entitlement to a compensable rating for bilateral hearing 
loss.

4.  Entitlement to a compensable rating for scar, right upper 
extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1953 to August 
1956, from August 1957 to May 1967, and from August 1970 to 
November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in June 1999, March 
2003, and July 2005 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which 
denied entitlement to the benefits currently sought on 
appeal.


FINDING OF FACT

On October 4, 2007, the Board was notified by the St. 
Petersburg, Florida RO that the appellant died in September 
2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.


		
J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


